DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.

Status of Prosecution
	The species election in the reply filed on January 5, 2022 is maintained.  Claims 3, 8, 10, and 19 remain withdrawn. 
	The nonstatutory double rejections made over the claims of US patent nos. 10,608,186; 11,024,807; 10,862,054 (provisional); and 11,081,647 (provisional) are withdrawn.
  	The rejection (provisional) is made under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20120242255) is maintained.
	Allowable matter is indicated.
Claim Rejections - 35 USC § 103
Claims 1, 4- 7, 11, 12, 14-16, 20, and 21 are provisionally rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20120242255).
This rejection is provisional in case the species election requirement is withdrawn.
With respect to claims 1, 4- 7, 11, 12, 14-16, 20, and 21, Hashimoto teaches a compound which is capable of functioning as a phosphorescent emitter [0119] in an organic light emitting device [0082].  Anodes, cathodes, and layers are taught as well [0061].  The reference exemplifies the following Ir complexes at [0055]:
	
    PNG
    media_image1.png
    308
    375
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    751
    399
    media_image2.png
    Greyscale

The above formulas meet the present claim limitations.  The triazine group is the aromatic ring with a direct bond to a non-aromatic polycyclic ring.
Some “picking and choosing” may be required to arrive at the presently claimed invention.
Still, the above formulas meet the present claim limitations.  The triazine group is the aromatic ring with a direct bond to a non-aromatic polycyclic ring.
	It would have been obvious for a composition and OLED device, as claimed in the patent, to have the presently claimed formula, as within the teachings of Hashimoto, because the patent is directed to an OLED device and compound.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Response to Arguments
	The Amendment, Terminal Disclaimer, and Remarks have been carefully considered and found to be persuasive in part.  See the above Status of Prosecution.
	With respect to the rejection under 35 USC 103 over Hashimoto, the applicant points to the newly added limitation in independent claims 1 and 15:  “wherein the at least one aromatic ring is a ring bonded directly to a metal M or is part of an aromatic fused-ring system directly bonded to metal M”.  The applicant asserts that the rejection based on Hashimoto’s disclosure of the compound MN-8 (see above) and other similar compounds “can only read [on] the claims if the triazine is ‘at least one aromatic ring.’  However, such compounds cannot read on the amended claims.”  The assertion is not found to be persuasive.  To the extent understood, the compound MN-8 also provides for an “aromatic ring … bonded directly to a metal M”.  The mention of triazine does not appear to be relevant to the fact that a pyridine or phenylene group, either of which is aromatic, is “directly bonded” to the metal iridium (Ir).
Claims 9, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art references, alone or in combination, teaches or suggests the chemical variations recited therein, layered structure, or hosts presently claimed, along with all the other limitations presently claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761